Case 1:18-cv-17092-JHR-AMD Document 68 Filed 01/06/21 Page 1 of 3 PageID: 856




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



  JOSEPH McDEVITT,                        Civil No. 18-17092 (JHR/AMD)

                 Plaintiff,

        v.

  BOROUGH OF CLEMENTON, et al.,

                 Defendants.



                        AMENDED SCHEDULING ORDER
          This Scheduling Order confirms the directives given to
counsel during the telephone status conference held on January
5,2021; and the Court noting the following appearances: Ari R.
Karpf, Esquire, appearing on behalf of Plaintiff; Michael V.
Madden, Esquire, appearing on behalf of the Borough of Clementon
and Defendants Armbruster, Weaver, and Fisher; James Birchmeier,
Esquire, and Allan Richardson, Esquire, appearing on behalf of
Defendant Grover; Daniel Long, Esquire, appearing for Defendant
Freiling; and John Grady, Esquire, appearing for Defendant
Johnson; and good cause appearing for the entry of the within
Order:

             IT IS on this 6th day of January 2021, hereby ORDERED:

          1. The Court will conduct a telephone status conference
on February 11, 2021 at 12:00 P.M. Counsel shall utilize the
following dial-in instructions for the conference call: 1-888-684-
8852 / 2828702# / 654321#.

          2. Pretrial factual discovery is hereby extended to
April 1, 2021. All pretrial discovery shall be concluded by that
date. All discovery motions and applications pursuant to L. CIV.
R. 37.1(a)(1) shall be made returnable before the expiration of
pretrial factual discovery.
Case 1:18-cv-17092-JHR-AMD Document 68 Filed 01/06/21 Page 2 of 3 PageID: 857




          3. Depositions. All depositions are to be conducted in
accordance with the procedures set forth in the order of Judge
Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D. Pa.
1993).

           4. All expert reports and expert disclosures pursuant to
FED. R. CIV. P. 26(a)(2) on behalf of Plaintiff shall be served upon
counsel for Defendants not later than April 28, 2021. All expert
reports and expert disclosures pursuant to FED. R. CIV. P. 26(a)(2)
on behalf of Defendants shall be served upon counsel for Plaintiff
not later than May 28, 2021. Each such report should be accompanied
by the curriculum vitae of the proposed expert witness. No expert
opinion testimony shall be admitted at trial with respect to any
witness for whom this procedure has not been timely followed.
Depositions of proposed expert witnesses shall be concluded by
June 30, 2021.

           For purposes of this Scheduling Order, treating
physicians shall not be considered expert witnesses and shall be
treated as fact witnesses who are, however, required to provide
reports and records concerning their treatment. However, any
doctor who is going to express an opinion as to the cause of a
particular condition or as to the future prognosis of a particular
condition shall be considered an expert subject to the requirement
of FED. R. CIV. P. 26(a)(2)(B).

          The parties shall also exchange, in accordance with the
foregoing schedule, written statements identifying all opinion
testimony counsel and the parties anticipate will be presented at
trial pursuant to FED. R. EVID. 701 and Teen-Ed v. Kimball
International, Inc., 620 F.2d 399 (3d Cir. 1980).

          5. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than July 23, 2021.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
Practice – Generally).

           6. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such   extensions   previously   obtained,  the   precise   reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.


                                     2
Case 1:18-cv-17092-JHR-AMD Document 68 Filed 01/06/21 Page 3 of 3 PageID: 858




The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN THE IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                   s/ Ann Marie Donio
                                   ANN MARIE DONIO
                                   UNITED STATES MAGISTRATE JUDGE

cc: Hon. Joseph H. Rodriguez




                                     3
